Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/783,304 which was filed 02/06/20 and is a continuation of application 16/395,939, now US Patent 10,592,609. Claims 1-21 are pending in the application and have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5, 8-12, and 15-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 8, 10, 11, and 15-17 of US Patent 10,592,609.
Specifically, a comparison of e.g. claim 1 in the present application with claim 1 of  US Patent 10,592,609 yields the following:
(Present application)				           (US Patent 10,592,609)
1. A computer implemented method for detecting an emotion in a message, comprising: 


labeling, by at least one processor, each word of the message with a part of speech (POS) thereby creating a POS set; 


determining, by the at least one processor, an incongruity score for a combination of words in the POS set based on a collocation variable and a correlation variable for the combination of words in the POS set; 

determining, by the at least one processor, a preliminary emotion detection score for an emotion for the message based on the POS set; and calculating, by the at least one processor, a final emotion detection score for the emotion for the message based on the preliminary emotion detection score and the incongruity score.

1. A computer implemented method for detecting an emotion in a message, comprising:
receiving, by at least one processor, the message;

labeling, by the at least one processor, each word of the message with a part of speech (POS) thereby creating a POS set;


determining, by the at least one processor, an incongruity score for a combination of words in the POS set based on a collocation variable, a correlation variable, and a frequency variable for the combination of words in the POS set;

determining, by the at least one processor, a preliminary emotion detection score for an emotion for the message based on the POS set; and
calculating, by the at least one processor, a final emotion detection score for the emotion for the message based on the preliminary emotion detection score and the incongruity score.

As the table above demonstrates, although the language is not identical each limitation of claim 1 of the present application is found in claim 1 of US Patent 10,592,609, and therefore, the claim is anticipated. Independent claims 8 and 15 are similarly anticipated by claims 8 and 15 of US Patent 10,592,609 respectively. Dependent claim 2 of the present application contains subject matter 
Allowable Subject Matter
Claim 1-5, 8-12, and 15-19 would be allowable if Applicant were to file a proper terminal disclaimer disclaiming any portion of the patent term resulting from this application that would extend beyond the patent term date of US Patent 10,592,609, thereby overcoming the nonstatutory obviousness-type double patenting rejections outlined above.
Claims 6, 7, 13, 14, 20, and 21 are objected to as being dependent on a rejected claim, but would be allowable if rewritten in independent form including all limitations of the parent claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                         03/23/21